Motion by the respondent, Thomas Rybicki, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 22, 1975, under the name Thomas S. Rybicki. By decision and order on motion of this Court dated March 20, 2000, the respondent was suspended from the practice of law, pursuant to Judiciary Law § 90 (4) (f), upon his conviction of a serious crime, his cross motion to vacate any automatic suspension was denied, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against him, and the issues were referred to the Honorable Eli Wager, as Special Referee to hear and report. By decision and order on motion of this Court dated April 24, 2003, the matter was reassigned to the Honorable Jerome M. Becker, as Special Referee, for preparation of a report with respect to his findings on the issues. By opinion and order of this Court dated November 3, 2003, the respondent was suspended from the practice of law for an additional period of five years, based, on the Special Referee’s report which sustained the charge of professional misconduct (see Matter of Rybicki, 1 AD3d 21 [2003]). By decision and order on motion of *813this Court dated February 6, 2009, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on the respondent’s current fitness to be an attorney, “including, but not limited to, review of respondent’s multiple fee applications for work performed prior to his suspension.” Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent, Thomas Rybicki, admitted as Thomas S. Rybicki, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Thomas S. Rybicki to the roll of attorneys and counselors-at-law. Prudenti, EJ., Rivera, Skelos, Fisher and Dillon, JJ., concur.